

116 HR 5047 RH: GSA Lease Transparency Act of 2019
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 539116th CONGRESS2d SessionH. R. 5047[Report No. 116–655]IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. DeFazio (for himself and Ms. Titus) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureDecember 16, 2020Additional sponsors: Ms. Norton and Ms. Davids of KansasDecember 16, 2020Reported from the Committee on Transportation and Infrastructure; committed to the Committee of the Whole House on the State of the Union and ordered to be printedA BILLTo require the Administrator of General Services to conduct an annual audit of properties leased to private parties, and for other purposes.1.Short titleThis Act may be cited as the GSA Lease Transparency Act of 2019.2.Annual audit(a)In generalChapter 5 of subtitle I of title 40, United States Code, is amended by adding at the end the following:625.Annual audit of leases(a)In generalNot later than 90 days after the date of enactment of this Act, and annually thereafter, the Administrator of General Services shall complete an audit, in compliance with generally accepted government accounting standards, of covered leases.(b)Content of auditThe audit shall determine whether the Federal Government has received all rent, revenues, and anything of value due in accordance with the provisions of each covered lease.(c)SubmissionNot later than 30 days after the date of completion of an audit, the Administrator of General Services shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate the audit and a report on such audit.(d)Additional audit requirement for leasesWith respect to any covered lease that takes effect on or after the date of enactment of this section, the Administrator shall require that such a lease contains audit rights for the Administrator and the Inspector General of the General Services Administration.(e)DefinitionIn this section, the following definition applies:(1)Covered leaseThe term covered lease means an active lease of space in a Federal building in which at least 20 percent of such building is leased to any entity pursuant to any provision of law, including—(A)section 543;(B)section 581;(C)sections 306121 and 306122 of title 54, United States Code; and(D)Public Law 108–447 (108 Stat. 2809 et seq.)..(b)Conforming amendmentThe table of chapters for chapter 5 of subtitle I of title 40, United States Code, is amended by adding after the item relating to section 624 the following new item:625. Annual audit of leases..December 16, 2020Committed to the Committee of the Whole House on the State of the Union and ordered to be printed